Appeal by defendant from a judgment of the Supreme Court, Kings County, at an appointed Additional Term, rendered February 6, 1961 after a jury trial, convicting him of robbery in the first degree, grand larceny in the second degree and assault in the second degree, and sentencing him as a second felony offender to serve a term of 15- to 20 years. Judgment affirmed. The evidence warranted the implicit finding of the jury that the employee, who was in charge of the establishment where the crimes were perpetrated, was in the ladies’ room thereof when the money was taken from the cash register and a closet, but that at the point of a gun the defendant had ordered her to go into such room. Therefore she and the defendant were not in the view of each other at the time the money was taken. This fact, however, does not mean that the money was not taken, as set forth in section 2120 of the Penal Law, “in the presence of” such employee (see 77 C. J. S., Robbery, § 9, p. 455, and eases there cited). Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.